Citation Nr: 0033375	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of Chapter 38, United States Code, 
Section 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to May 
1967, including service in Vietnam.  He died on December [redacted], 
1994.   The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
1999 by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for the cause of the veteran's death 
and also denied entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 (West 1991).  The appellant entered notice of 
disagreement in August 1999, a statement of the case was 
issued in August 1999, and a substantive appeal was received 
in September 1999.  A personal hearing was conducted at the 
RO in October 1999, and the appellant testified at a Board 
video conference hearing in April 2000.

The appellant indicated at her April 2000 Board video hearing 
testimony that she had additional evidence to submit in 
support of her claim, and the appellant was granted a 60 day 
extension to submit additional evidence.  Additional evidence 
pertinent to the issues on appeal was received at the Board 
in June 2000 along with a waiver of initial RO consideration 
of this evidence.  38 C.F.R. § 20.1304(c) (2000).



FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died on 
December [redacted], 1994, of carcinoma (adenocarcinoma) of the 
esophagus.

2.  Carcinoma of the esophagus was not manifested during 
service or within one year of discharge from service, and the 
evidence does not otherwise show that the veteran's carcinoma 
of the esophagus was related to service or to any incident 
during service, including exposure to herbicide agents. 

3.  At the time of his death, service connection had not been 
established for any disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).

2.  The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
1991); 38 C.F.R. § 3.22 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, for assistance to a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  In the instant case, service medical 
records have been obtained, and the Board notes that the 
veteran was afforded a VA Agent Orange examination in July 
1992.  Moreover, additional evidence identified by the 
appellant has been received.  Under the circumstances, the 
Board finds that no further action is necessary to assist the 
appellant and that the Board may properly proceed with 
appellate review. 

The appellant essentially contends that the veteran's cause 
of death (listed on the veteran's certificate of death as 
carcinoma (adenocarcinoma) of the esophagus) is etiologically 
related to exposure to Agent Orange during the veteran's 
service in Vietnam.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including malignant tumors, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, a veteran 
who, during active military service, served in the Republic 
of Vietnam during the Vietnam era, and has a certain listed 
disability, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 
Vet. App. 164 (1999).  Specifically, the following diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).

Turning to the record, the Board first notes that during his 
lifetime, the veteran was not service-connected for any 
disability.  Moreover, there is nothing in the veteran's 
service medical records or post-service medical records to 
suggest that any cancer was manifested during service or 
within one year of discharge from service. 

Medical records show that the veteran was first diagnosed 
with esophageal cancer in July 1991, more than 20 years after 
his separation from service.  A July 1992 VA Agent Orange 
examination revealed an impression of history of esophageal 
cancer.  November 1994 clinical records and letters from the 
veteran's private physician reflect that the veteran had 
widely metastatic esophageal carcinoma and was being treated 
with radiation therapy and chemotherapy.

Subsequent to the April 2000 Board hearing, the appellant 
submitted a May 2000 letter from Patrick A. Burch, M.D.  In 
this letter, Dr. Burch indicated that he first saw the 
veteran in September 1991, one month after surgery for 
removal of an adenocarcinoma that originated in the 
esophagus.  He further stated that he was unaware of a 
connection between the veteran's fatal cancer and Agent 
Orange exposure.  However, he indicated that he was not an 
expert in the epidemiology of cancer involving Agent Orange.  
He stated that the veteran died of metastatic adenocarcinoma 
of the esophagus which spread to his neck and subsequently 
into the abdomen and around the lung.

The record clearly shows that the veteran did indeed serve in 
Vietnam during the Vietnam conflict.  However, even assuming 
(for the sake of argument) that the veteran was exposed to 
Agent Orange during service, the veteran's fatal cancer is 
not among the diseases listed in 38 C.F.R. § 3.309(e).  
Therefore, the necessary link to service cannot be 
established by use of this regulation.  Inasmuch as the 
appellant may be claiming service connection for the cause of 
the veteran's death based on lung cancer, the Board notes 
that presumptive service connection applies only to the 
primary cancer.  Presumptive service connection is not 
warranted for additional cancer developing from metastasis of 
the primary cancer.  See VAOPGCPREC 18-97 ("Presumptive 
service connection may not be established under 38 U.S.C. 
§ 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 
38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure, if the cancer developed as the result of metastasis 
of a cancer which is not associated with herbicide 
exposure.").

Service connection for the cause of the veteran's death may 
also be established on a direct incurrence basis (under the 
provisions of 38 C.F.R. § 3.303(d)) if the evidence shows 
that the veteran's cancer of the esophagus was etiologically 
related to exposure to Agent Orange in service or otherwise 
to service, even though the disorder is not among those 
enumerated at 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, in this case, there is 
no evidence that any physician or other qualified health care 
professional has attributed the veteran's cancer of the 
esophagus to exposure to Agent Orange.  Further, as the 
veteran was not diagnosed with esophageal cancer until more 
than two decades after service, esophageal cancer was not 
manifested within the one-year presumptive period for 
malignant tumors, and such presumption cannot therefore be 
used to provide the necessary link to service.  See 
38 U.S.C.A. §§ 1101, 1112.

The Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his active 
service.  However, as the appellant is not a medical expert, 
she is not competent to offer an opinion regarding any 
medical causation leading to the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Because 
the record fails to demonstrate any medical evidence of any 
connection between the veteran's death and any disease or 
injury related to his military service, the appellant's claim 
of service connection for the cause of the veteran's death 
must be denied.

In sum, the Board is compelled to find that the clear 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veteran's death.  It 
follows that there is not such an approximate balance of the 
positive evidence and the negative evidence to otherwise 
permit a favorable determination.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107).

The question remaining is whether DIC benefits under 38 
U.S.C.A. § 1318 are warranted.  To establish such 
entitlement, it is required that the veteran had been in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability that was 
continuously rated totally disabling, on a schedular or 
unemployability basis, for a period of 10 or more years 
immediately preceding his death; or, if rated totally 
disabling for a lesser period, was so rated continuously for 
a period of not less than five years from the date of the 
veteran's discharge or release from active duty.  38 U.S.C.A. 
§ 1318(b).

In the instant case, as the veteran was not in receipt of, or 
entitled to receive, compensation for a service-connected 
disability at the total disability rating continuously for 10 
years immediately preceding his death, or for five years 
continuously from the date of his discharge from service, the 
provisions of § 1318 have not been met.  Consequently, DIC 
benefits under § 1318 are not warranted.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals


 

